


Exhibit 10.2


PROMISSORY NOTE
$13,664,456.00                                          May 17, 2011
I.
COVENANT TO PAY.

FOR VALUE RECEIVED, TRACT 107, L.L.C., a Texas limited liability company (herein
called “Borrower”, whether one or more), promises to pay to the order of
COMERICA BANK [herein, together with all subsequent holders of this Promissory
Note (“Note”), called “Lender”], on or before the Maturity Date, as hereinafter
provided, the principal sum of THIRTEEN MILLION SIX HUNDRED SIXTY-FOUR THOUSAND
FOUR HUNDRED FIFTY-SIX AND NO/100 DOLLARS ($13,664,456.00), or so much thereof
as may actually be outstanding hereunder, together with interest on the unpaid
principal balance from time to time outstanding at the rate or rates herein
specified and otherwise in strict accordance with the terms and provisions
hereof.
II.
DEFINITIONS.

As used in this Note, the following terms have the respective meanings indicated
below:
“Applicable Margin” means one percent (1.0%) for the Base Rate Balance and three
percent (3.0%) for each LIBOR Balance.
“Applicable Rate” means (a) with respect to the Base Rate Balance outstanding
from time to time, a fluctuating per annum rate of interest equal to the Base
Rate plus the Applicable Margin and (b) with respect to each LIBOR Balance, a
per annum rate of interest equal to the LIBOR Rate for the Interest Period then
in effect with respect to such LIBOR Balance plus the Applicable Margin;
provided, however, in no event shall the Applicable Rate ever be less than the
Floor Rate nor more than the Maximum Lawful Rate.
“Base Rate” means that annual rate of interest which is equal to the greater of
the annual rate of interest designated by Lender as its base or prime rate which
is charged by Lender from time to time or a variable per annum rate of interest
determined from day to day which equals the sum of 1% plus the average per annum
rate of interest on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers (“Overnight
Transactions”) transacted on the immediately preceding Business Day, as
published by the Federal Reserve Bank of New York, or, if such interest rate is
not so published for any Business Day, the average of the per annum interest
rate quotations for Overnight Transactions received by Lender (or, at its
option, the Reference Bank) for such Business Day from three Federal funds
brokers of recognized standing selected by Lender (or, at its option, the
Reference Bank). Lender's Base Rate is a reference rate and does not necessarily
represent the lowest or best rate actually charged by Lender to any of its
customers. Lender may make commercial loans at rates of interest at, above or
below its Base Rate.
“Base Rate Balance” means each portion of the unpaid principal balance of this
Note designated by Borrower to bear interest at a rate determined with respect
to the Base Rate.
“Business Day” means any day other than a Saturday, Sunday or holiday, on which
Lender and the Reference Bank are open to carry on all or substantially all of
their normal commercial lending business.
“Charges” means all fees and charges and/or any other things of value, if any,
contracted for, charged, received, taken or reserved by Lender in connection
with the transactions relating to this Note and




--------------------------------------------------------------------------------




the Indebtedness, which are treated as interest under applicable law.
“Debtor Relief Laws” means Title 11 of the United States Code, as now or
hereafter in effect, or any other applicable law, domestic or foreign, as now or
hereafter in effect, relating to bankruptcy, insolvency, liquidation,
receivership, reorganization, arrangement or composition, extension or
adjustment of debts, or similar laws affecting the rights of creditors.
“Deed of Trust” means the Deed of Trust, Security Agreement and Fixture Filing
of even date herewith from Borrower to David J. Neumeyer, Trustee, for the
benefit of Lender.
“Default Rate” means at any time of determination thereof with respect to the
applicable portion of the Indebtedness, a per annum rate of interest equal to
the sum of the Applicable Rate then in effect plus six percent (6%), but not
more than the Maximum Lawful Rate.
“Event of Default” has the meaning given to the term in the Loan Agreement,
which definition is hereby incorporated into this Note for all purposes by this
reference.
“Floor Rate” means a rate equal to five percent (5%) per annum.
“Indebtedness” means (i) the principal of, interest on, or other sums evidenced
by this Note or the Loan Documents; (ii) any other amounts, payments, or
premiums payable under the Loan Documents; (iii) such additional or future sums
(whether or not obligatory), with interest thereon, as may hereafter be borrowed
or advanced from Lender, its successors or assigns, by the then record owner of
the Mortgaged Property, when evidenced by a promissory note which, by its terms,
is secured thereby (it being contemplated by Borrower and Lender that such
future indebtedness may be incurred); and (iv) any and all other indebtedness,
obligations, and liabilities of any kind or character of Borrower to Lender, now
or hereafter existing, absolute or contingent, due or not due, arising by
operation of law or otherwise, or direct or indirect, primary or secondary,
joint, several, joint and several, fixed or contingent, secured or unsecured by
additional or different security or securities, voluntarily or involuntarily
incurred, known or unknown, or originally payable to Lender or to a third party
and subsequently acquired by Lender, including, without limitation, (A) late
charges, loan fees or charges, and overdraft indebtedness, (B) costs incurred by
Lender in establishing, determining, continuing or defending the validity or
priority of any Lien or in pursuing any of its rights or remedies under any Loan
Document or in connection with any proceeding involving Lender as a result of
any financial accommodation to Borrower, (C) debts, obligations and liabilities
for which Borrower would otherwise be liable to Lender were it not for the
invalidity or unenforceability of them by reason of any Debtor Relief Law or for
any other reason, and (D) reasonable costs and expenses of attorneys and
paralegals, whether any suit or other action is instituted, and court costs if
suit or action is instituted, (whether any such fees, costs or expenses are
incurred at the trial court level or on appeal, in any Debtor Relief Law
proceeding, in administrative proceedings, in probate proceedings or otherwise;
(v) any of the foregoing indebtedness, obligations, and liabilities to Lender of
Borrower as a member of any partnership, joint venture, trust or other type of
business association, or other group, and whether incurred by Borrower as
principal, surety, endorser, guarantor, accommodation party or otherwise; and
(vi) any and all renewals, modifications, amendments, restatements,
rearrangements, consolidations, substitutions, replacements, enlargements, and
extensions of any of the foregoing, it being contemplated by Borrower and Lender
that Borrower may hereafter become indebted to Lender in further sum or sums.
Notwithstanding the foregoing provisions of this definition, the Loan Documents
shall not secure any such other Indebtedness with respect to which Lender is by
applicable law prohibited from obtaining a lien on real estate. Further, the
term “Indebtedness” shall not operate or be effective to constitute or require
any assumption or payment by any Person, in any way, of any




--------------------------------------------------------------------------------




debt or obligation of any other Person to the extent that the same would violate
or exceed the limit provided in any applicable usury or other law or include any
consumer loan to the extent treatment of such loan or extension of credit as
part of the Indebtedness would violate any Governmental Requirement.
“Interest Notice” means a written notice from Borrower in form and content
satisfactory to Lender specifying the Interest Option(s) and the respective
amounts of the Base Rate Balance and each LIBOR Balance designated by Borrower
for such advance.
“Interest Option” means Borrower's right, exercisable from time to time, to
designate a portion of the unpaid principal balance of this Note as a “Base Rate
Balance” and to designate one or more portions of the unpaid principal balance
of this Note as a “LIBOR Balance.”
“Interest Period” means, with respect to the applicable LIBOR Balance, a period
commencing on the date (which must be a LIBOR Business Day) upon which, pursuant
to an Interest Notice, the principal amount of such LIBOR Balance begins to
accrue interest at the applicable LIBOR Rate plus the Applicable Margin (or, in
the case of a rollover to a successive Interest Period, the last day of the
immediately preceding Interest Period) and ending either 30, 60 or 90 days after
the commencement date (as designated by Borrower in the Interest Notice);
provided, that: (i) any Interest Period which would otherwise end on a day which
is not a LIBOR Business Day shall be extended to the next succeeding LIBOR
Business Day (unless such LIBOR Business Day falls in another calendar month, in
which case, such Interest Period shall end on the next preceding LIBOR Business
Day); and (ii) any Interest Period which begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period shall end on the last LIBOR Business Day of such last calendar month; and
(iii) no Interest Period shall extend beyond the Maturity Date.
“LIBOR Balance” means each portion of the unpaid principal balance of this Note
designated by Borrower to bear interest at a rate determined with respect to the
LIBOR Rate.
“LIBOR Business Day” means a Business Day on which dealings in U.S. dollars are
carried out in the interbank eurodollar market selected by Lender or Reference
Bank (or, if applicable, the Reference Bank's designated eurodollar lending
office).
“LIBOR Rate” means, with respect to the applicable Interest Period and
applicable LIBOR Balance (as defined herein), the quotient of the following
(rounded upwards, if necessary, to the nearest 1/16 of 1%): (a) the interest
rate determined by the Lender or Reference Bank (which determination shall be
conclusive) to be the per annum interest rate at which deposits in immediately
available funds in U.S. dollars are offered to the Lender or Reference Bank (or,
if elected by the Lender, by the Reference Bank's designated eurodollar lending
office) on the first (1st) day of such Interest Period, to prime banks in the
interbank eurodollar market selected by Lender or Reference Bank (or, if
applicable, by the Reference Bank's designated eurodollar lending office) for
delivery on the first day of such Interest Period in an amount equal to the
principal amount of the corresponding LIBOR Balance for a period equal to the
length of such Interest Period; divided by (b) a percentage (expressed as a
decimal) equal to 1.00 minus the maximum rate during such interest period at
which Lender or the Reference Bank (or, if applicable, the Reference Bank's
designated eurodollar lending office) is required to maintain reserves on
“Eurocurrency Liabilities” as defined in and pursuant to Regulation D of the
Board of Governors of the Federal Reserve System or, if such regulation or
designation is modified, and as long as Lender or the Reference Bank (or, if
applicable, the Reference Bank's designated eurodollar lending office) is
required to maintain reserves against a category of liabilities which includes




--------------------------------------------------------------------------------




eurodollar deposits or includes a category of assets which includes eurodollar
loans, the rate at which such reserves are required to be maintained on such
category.
“Loan Agreement” means that certain Construction Loan Agreement of even date
herewith between Borrower and Lender.
“Loan Extension” shall mean the extension of the Loan in accordance with the
provisions of Section 2.9 of the Loan Agreement.
“Maturity Date” means (i) at all times prior to the Loan Extension as provided
for in the Loan Agreement, May 31, 2013; and (ii) if, and only if, the Loan
Extension occurs as provided for in the Loan Agreement, May 31, 2014; subject,
however, in all events to the right of acceleration prior to the Maturity Date
as provided for in the this Note and the other Loan Documents.
“Maximum Lawful Rate” shall mean the maximum lawful rate of interest which may
be contracted for, charged, taken, received or reserved by Lender in accordance
with the applicable laws of the State of Texas (or applicable United States
federal law to the extent that it permits Lender to contract for, charge, take,
receive or reserve a greater amount of interest than under Texas law), taking
into account all Charges made in connection with the loan evidenced by this Note
and the Loan Documents. To the extent that Lender is relying on Chapter 303 of
the Texas Finance Code to determine the Maximum Lawful Rate payable on the
Indebtedness, Lender will utilize the weekly ceiling from time to time in effect
as provided in such Chapter 303, as amended. To the extent United States federal
law permits Lender to contract for, charge, take, receive or reserve a greater
amount of interest than under Texas law, Lender will rely on United States
federal law instead of such Chapter 303 for the purpose of determining the
Maximum Lawful Rate. Additionally, to the extent permitted by applicable law now
or hereafter in effect, Lender may, at its option and from time to time, utilize
any other method of establishing the Maximum Lawful Rate under such Chapter 303
or under other applicable law by giving notice, if required, to Borrower as
provided by applicable law now or hereafter in effect.
“Reference Bank” means Comerica Bank, a Texas banking association, its
successors and assigns.
Any term use in this Note with an initial capitalized letter and not otherwise
defined in this Note has the meaning given to such term in the Loan Agreement.
III.
INTEREST RATE COMPUTATION.



3.1Interest Rate. Except as otherwise provided herein, interest on the principal
balance of this Note outstanding from time to time shall accrue at a per annum
rate equal to the lesser of (a) the Applicable Rate (but in no event less than
the Floor Rate) or (b) the Maximum Lawful Rate until maturity, whether by
acceleration or otherwise, or until an Event of Default occurs and after that at
the Default Rate (but in no event in excess of the Maximum Lawful Rate).


3.2Default Rate. Upon the occurrence of an Event of Default hereunder or under
any of the Loan Documents, at the option of the Lender, the principal balance of
this Note then outstanding shall bear interest at the Default Rate for the
period beginning with the date of occurrence of such Event of Default.


3.3Interest Limitation Recoupment. Notwithstanding anything in this Note to the
contrary, if at any time (i) interest at the Applicable Rate, (ii) interest at
the Default Rate, if applicable, and (iii) the Charges computed over the full
term of this Note, exceed the Maximum Lawful Rate, then the rate of interest
payable hereunder, together with all Charges, shall be limited to the Maximum
Lawful Rate; provided, however, that




--------------------------------------------------------------------------------




any subsequent reduction in any applicable reference rate shall not cause a
reduction of the rate of interest payable hereunder below the Maximum Lawful
Rate until the total amount of interest earned hereunder, together with all
Charges, equals the total amount of interest which would have accrued at the
Applicable Rate if such interest rate had at all times been in effect.


3.4Computation Period. Except for the computation of the Maximum Lawful Rate
which shall be undertaken on the basis of a 365‑ or 366‑day year, as the case
may be, interest on the indebtedness evidenced by this Note shall be computed on
the basis of a 360‑day year and shall accrue on the actual number of days any
principal balance hereof is outstanding.


3.5Interest Rate Changes. Interest rate changes will be effective for interest
computation purposes as and when the Maximum Lawful Rate or the Applicable Rate,
as applicable, changes.


3.6LIBOR Rate Provisions.


(a)The Interest Option shall be exercisable by Borrower subject to the other
limitations in this Note on Borrower's option to designate a portion of the
unpaid principal balance hereof as a LIBOR Balance and only in the manner
provided below:


(i)Before 12:00 noon at least three (3) Business Days prior to the date Borrower
has requested Lender to make the initial advance upon this Note, Borrower shall
have given Lender an Interest Notice with respect to such advance. If the
required Interest Notice shall not have been timely received by Lender or fails
to designate all or any portion of the unpaid principal amount hereof of the
advance as either a Base Rate Balance or a LIBOR Balance in accordance with the
terms and provisions of this Note, Borrower shall be deemed conclusively to have
designated such amounts to be a Base Rate Balance and to have given Lender
notice of such designation.


(ii)At least three (3) LIBOR Business Days prior to the termination of any
Interest Period for a LIBOR Balance, Borrower shall give Lender an Interest
Notice specifying the Interest Option which is to be applicable to such LIBOR
Balance upon the expiration of such Interest Period. If the required Interest
Notice shall not have been timely received by Lender, Borrower shall be deemed
conclusively to have designated such amount as a Base Rate Balance immediately
upon the expiration of such Interest Period and to have given Lender notice of
such designation.


(iii)Borrower shall have the right, exercisable on any Business Day subject to
the terms of this Note, to convert an eligible portion of the Base Rate Balance
to a LIBOR Balance by giving Lender an Interest Notice of such designation at
least three (3) LIBOR Business Days prior to the effective date of such
exercise. Additionally, upon termination of any Interest Period, Borrower shall
have the right, on any Business Day, to convert all or a portion of such
principal amount from the LIBOR Balance to a Base Rate Balance by giving Lender
an Interest Notice of such selection at least three (3) LIBOR Business Days
prior to effective date of such exercise.


(iv)There may be no more than three (3) LIBOR Balances in effect at any time.


(v)Each LIBOR Balance must be, as of the first day of the applicable Interest
Period, at least $250,000.00.




--------------------------------------------------------------------------------






(vi)No Event of Default, or condition or event which, with the giving of notice
or the lapse of time, or both, would constitute an Event of Default, shall have
occurred and be continuing or exist.


(vii)Each exercise of an Interest Option to designate a LIBOR Balance to bear
interest at an Applicable Rate which is based on the LIBOR Rate shall not be
revocable.


(viii)Borrower shall exercise Interest Options with designated Interest Periods
which permit Borrower to make the mandatory installment payments required under
the terms of this Note, if any, when due, in accordance with the terms hereof,
without having to repay the then outstanding LIBOR Balance prior to the
expiration of the applicable Interest Period.


(b)Changes in the Applicable Rate applicable to a Base Rate Balance or a LIBOR
Balance shall become effective without prior notice to Borrower automatically as
of the opening of business on the date of each change in the Base Rate or the
LIBOR Rate, as the case may be.


(c)If Lender or Reference Bank (or, if applicable, the Reference Bank's
designated eurodollar lending office) reasonably determines that deposits in
U.S. dollars (in the applicable amounts) are not being offered to prime banks in
the interbank eurodollar market selected by Lender or Reference Bank (or if
applicable, the Reference Bank's designated eurodollar lending office) for the
applicable Interest Period, or that the rate at which such dollar deposits are
being offered will not adequately and fairly reflect the cost to Lender or
Reference Bank (or, if applicable, the Reference Bank's designated eurodollar
lending office) of making or maintaining a LIBOR Balance for the applicable
Interest Period, Lender shall forthwith give notice thereof to Borrower,
whereupon, until Lender notifies Borrower that such circumstances no longer
exist, the right of Borrower to select an Interest Option based upon a LIBOR
Rate shall be suspended, and Borrower may only select Interest Options based on
the Base Rate.


(d)If the adoption of any applicable law, rule or regulation, or any change
therein, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by Lender or Reference
Bank (or, if applicable, its designated eurodollar lending office) with any
request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency shall make it unlawful or
impractical for Lender or the Reference Bank (or, if applicable, its designated
eurodollar lending office) to make or maintain a LIBOR Balance, Lender shall so
notify Borrower and any then‑existing LIBOR Balance shall automatically convert
to a Base Rate Balance either (i) on the last day of the then‑current Interest
Period applicable to such LIBOR Balance, if Lender and Reference Bank (and, if
applicable, its designated eurodollar lending office) may lawfully continue to
maintain and fund such LIBOR Balance to such day, or (ii) immediately, if Lender
or Reference Bank (or, if applicable, its designated eurodollar lending office)
may not lawfully continue to maintain such LIBOR Balance to such day. Further,
until Lender notices Borrower that such conditions or circumstances no longer
exist, the right of Borrower to select an Interest Option based on a LIBOR Rate
shall be suspended, and Borrower may only select Interest Options based on the
Base Rate.


(e)If either (i) the adoption of any applicable law, rule or regulation, or any
change therein, or any change in the interpretation or administration thereof by
any governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance




--------------------------------------------------------------------------------




by Lender or Reference Bank (or, if applicable, its designated eurodollar
lending office) with any request or directive (whether or not having the force
of law) of any such authority, central bank or comparable agency shall subject
Lender or Reference Bank (or, if applicable, its designated eurodollar lending
office) to any tax (including without limitation any United States interest
equalization or similar tax, however named), duty or other charge with respect
to any LIBOR Balance, this Note or Lender's or Reference Bank's (or, if
applicable, its designated eurodollar lending office's) obligation to compute
interest on the principal balance of this Note at a rate based upon a LIBOR
Rate, or shall change the basis of taxation of payments to Lender or Reference
Bank (or, if applicable, its designated eurodollar lending office) of the
principal of or interest on any LIBOR Balance or any other amounts due under
this Note in respect of any LIBOR Balance or Lender's or the Reference Bank's
(or, if applicable, its designated eurodollar lending office's) obligation to
compute the interest on the balance of this Note at a rate based upon a LIBOR
Rate, or (ii) any governmental authority, central bank or other comparable
authority shall at any time impose, modify or deem applicable any reserve
(including, without limitation, any imposed by the Board of Governors of the
Federal Reserve System), special deposit or similar requirement against assets
of, deposits with or for the account of, or credit extended by, Lender or
Reference Bank (or, if applicable, its designated eurodollar lending office), or
shall impose on Lender or the Reference Bank (or, if applicable, its designated
eurodollar lending office) or any relevant interbank eurodollar market or
exchange any other condition affecting any LIBOR Balance, this Note or Lender's
or Reference Bank's (or, if applicable, its designated eurodollar lending
office's) obligation to compute the interest on the balance of this Note at a
rate based upon a LIBOR Rate; and the result of any of the foregoing is to
increase the cost to Lender or Reference Bank (or, if applicable, the Reference
Bank's designated eurodollar lending office) of maintaining any LIBOR Balance,
or to reduce the amount of any sum received or receivable by Lender or Reference
Bank (or, if applicable, the Reference Bank's designated eurodollar lending
office) under or with respect to this Note by an amount deemed by Lender to be
material, then upon demand by Lender, Borrower shall pay to Lender such
additional amount or amounts as will reimburse Lender and the Reference Bank
(and, if applicable, its designated eurodollar lending office) for such
increased cost or reduction. The Lender will promptly notify Borrower of any
event of which it has knowledge, occurring after the date hereof, which will
entitle Lender or Reference Bank (or, if applicable, the Reference Bank's
designated eurodollar lending office) to compensation pursuant to this
paragraph. A certificate of Lender claiming compensation under this paragraph
and setting forth the additional amount or amounts to be paid hereunder shall be
conclusive in the absence of manifest error.


(f)If any applicable law, treaty, rule, or regulation (whether domestic or
foreign) now or hereafter in effect and whether presently applicable to Lender
or Reference Bank (or, if applicable, the Reference Bank's designated eurodollar
lending office) or any change therein or any interpretation or administration
thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof or compliance by Lender or
Reference Bank (or, if applicable, the Reference Bank's designated eurodollar
lending office) therewith or with any guidance, request or directive of any such
governmental authority, central bank or comparable agency (whether or not having
the force of law), including any risk‑based capital guidelines, affects or would
affect the amount of capital required or expected to be maintained by Lender or
Reference Bank (or any corporation controlling Lender or Reference Bank), and
Lender determines that the amount of such capital is increased by or based upon
the existence of any obligations of Lender hereunder or the maintaining of any
LIBOR Balance hereunder, and such increase has the effect of reducing the rate
of return on Lender's or Reference Bank's (or its controlling corporation's)
capital as a consequence of such obligations or the maintaining of LIBOR
Balances hereunder to a level below that which Lender or Reference Bank (or such
controlling corporation) could have achieved but for such circumstances (taking
into consideration its policies with respect to capital adequacy), then Borrower




--------------------------------------------------------------------------------




shall pay to Lender, within fifteen (15) days of receipt by Borrower of written
notice, together with such documentation as is reasonably available to Lender,
from Lender demanding such compensation, such additional amounts as are
sufficient to compensate Lender or Reference Bank (or its controlling
corporation) for any increase in the amount of capital and reduced rate of
return which Lender determines to be allocable to the existence of any
obligations of Lender hereunder or maintenance of any LIBOR Balances hereunder.
A certificate of Lender as to the amount of such compensation, prepared in good
faith and in reasonable detail by Lender, together with such documentation as is
reasonably available to Lender, which is submitted by Lender to Borrower shall
be conclusive and binding for all purposes absent manifest error.


(g)Notwithstanding any other term or provisions of this Note to the contrary,
Borrower may not repay any LIBOR Balance or convert all or any portion of a
LIBOR Balance to a Base Rate Balance prior to the expiration of the applicable
Interest Period, unless (i) such repayment or conversion is specifically
required by the terms of this Note, (ii) Lender demands that such repayment or
conversion be made, (iii) Lender, in its sole discretion, consents to such
repayment or conversion, or (iv) Borrower compensates Lender for any loss or
cost incurred by Lender as a result of such prepayment or conversion prior to
the expiration of the Interest Period or Interest Option. If for any reason,
whether or not consent shall have been given or demand shall have been made by
Lender, any LIBOR Balance is repaid or converted prior to the expiration of the
corresponding Interest Period or any Interest Option which designates a LIBOR
Balance is revoked for any reason whatsoever prior to the commencement of the
applicable Interest Period or Borrower fails for any reason to borrow the full
amount of any LIBOR Balance for which Borrower has exercised an Interest Option,
or if for any other reason whatsoever, the basis for determining the Applicable
Rate shall be changed from a LIBOR Rate to the Base Rate prior to the expiration
of the applicable Interest Period, or Borrower shall fail to make any payment of
principal or interest upon this Note at any time that the Applicable Rate is
based on a LIBOR Rate, then Borrower shall pay to Lender on demand any amounts
required to compensate Lender and Reference Bank (and, if applicable, its
designated eurodollar lending office) for any losses, costs or expenses which
any of them may incur as a result thereof, including, without limitation, any
loss, cost or expense incurred in obtaining, liquidating, employing or
redeploying deposits from third parties. Amounts payable by Borrower to Lender
pursuant to this paragraph may include, without limitation, amounts equal to the
excess, if any of (a) the amounts of interest which would have accrued on any
amounts so prepaid, refunded, converted or not so borrowed, from the respective
dates of prepayment, refund, conversion or failure to borrow through the last
day of the relevant Interest Periods at the applicable rates of interest for the
applicable LIBOR Balances, as provided under this Note, over (b) the amounts of
interest determined by Lender or Reference Bank (or, if applicable, its
designated eurodollar lending office) which would have accrued to Lender or
Reference Bank (or, if applicable, its designated eurodollar lending office) on
such respective amounts by placing such amounts on deposit for comparable
periods with leading banks in the interbank eurodollar market selected by Lender
or Reference Bank (or, if applicable, the Reference Bank's designated eurodollar
lending office). The calculation of any such amounts under this paragraph shall
be made as if Lender or Reference Bank (or, if applicable, the Reference Bank's
designated eurodollar lending office) actually funded or committed to fund the
relevant LIBOR Balances hereunder through the purchase of underlying deposits in
amounts equal to the respective amounts of the applicable LIBOR Balances and
having terms comparable to the applicable Interest Periods; provided, however,
that Lender or Reference Bank may fund LIBOR Balances hereunder in any manner
they may elect in their sole discretion, and the foregoing assumptions shall be
utilized only for the purposes of calculating amounts payable under this
paragraph. Upon written request by Borrower, Lender shall deliver to Borrower a
certificate setting forth the basis for determining such losses, costs and
expenses which certificate shall be conclusive in the absence of manifest error.




--------------------------------------------------------------------------------




(h)For any LIBOR Balance, if Lender or the Reference Bank shall designate a
eurodollar lending office which maintains books separate from those of Lender or
the Reference Bank, Lender and the Reference Bank shall have the option of
maintaining and carrying such LIBOR Balance on the Books of such eurodollar
lending office.


IV.PAYMENTS.


4.1Payment Schedule.
This Note shall be due and payable as follows:
(a)Commencing on June 5, 2011, and continuing thereafter on the fifth (5th) day
of each successive month until the Maturity Date or upon earlier maturity
hereof, whether by acceleration or otherwise, Borrower shall pay Lender interest
payments equal to all then accrued but unpaid interest hereon; and


(b)In the event the Borrower extends the Maturity Date pursuant to and in
accordance with the Loan Extension, then commencing on June 5, 2013 and
continuing thereafter on the fifth (5th) day of each successive month until the
Maturity Date or upon earlier maturity hereof, whether by acceleration or
otherwise, Borrower shall also pay Lender successive monthly principal
installments in the amount of $45,000.00 each month (being an amount equal to a
hypothetical principal payment calculated on a level payment basis with an
assumed mortgage amortization term of fifteen (15) years at an interest rate of
7% per annum); and


(c)The entire remaining unpaid principal balance hereof and any and all accrued
but unpaid interest thereon shall be due and payable in full on the Maturity
Date or upon earlier maturity hereof, whether by acceleration or otherwise.


4.2Application. All payments on this Note shall, at the sole option of Lender,
be applied at any time and from time to time and in any order, to the following:
(i) the payment of accrued but unpaid interest hereon, (ii) the payment or
reimbursement of any expenses, costs or obligations (other than the principal
hereof and interest hereon) for which Borrower shall be obligated or Lender
entitled pursuant to the provisions hereof or of the other Loan Documents, and
(iii) the payment of all or any portion of the principal balance then
outstanding hereunder, in either the direct or inverse order of maturity.


4.3Place. All payments hereunder shall be made to Lender at its offices located
in Dallas County, Texas, at the address of Lender as specified herein or as
Lender may from time to time designate in writing to Borrower.


4.4Business Days. If any payment of principal or interest on this Note shall
become due and payable on a day that is not a Business Day, such payment shall
be made on the next succeeding Business Day of Lender. Any such extension of
time for payment shall be included in computing interest which has accrued and
shall be payable in connection with such payment.


4.5Legal Tender. All amounts payable hereunder are payable in immediate lawful
money or legal tender of the United States of America without setoff or
counterclaim.


4.6Prepayment. Borrower shall have the right to prepay without premium or
penalty at any time the entire unpaid principal balance of this Note and from
time to time any portion thereof, provided that (i) Borrower shall give Lender
at least five (5) days prior written notice thereof, (ii) Borrower must also pay




--------------------------------------------------------------------------------




the amount of then accrued but unpaid interest on the amount of principal being
so prepaid and (iii) Borrower shall pay any amounts owing to Lender under this
Note on account of the payment of any LIBOR Balance prior to the expiration of
the Interest Period applicable to such LIBOR Balance. Any such partial
prepayments of principal shall be applied in inverse order of maturity to the
last maturing installment(s) of principal.


4.7Late Charge. In addition to the payments otherwise specified herein, subject
to the provisions of Section 6.4 hereof, if Borrower fails, refuses or neglects
to pay, in full, any installment or portion of the indebtedness evidenced
hereby, within ten (10) days of when same shall be due and payable, then
Borrower shall be obligated to pay to Lender a late charge equal to five percent
(5%) of the amount of such delinquent payment to compensate Lender for
Borrower's default and the additional costs and administrative efforts required
by reason of such default.


4.8Advances. The principal amount payable under this Note at any time shall be
the sum of all advances made by Lender to or at the request of Borrower, as
provided in the Loan Agreement, less principal payments, if any, actually
received by Lender. The books and records of Lender shall be prima facie
evidence of the principal and interest amounts owing and unpaid at any time
under this Note and shall be conclusive absent manifest error. No interest shall
accrue under this Note until the date of the first advance made by Lender; after
that interest on all advances shall accrue and be computed on the principal
balance outstanding from time to time under this Note until the same is paid in
full.


V.DEFAULT AND REMEDIES.


5.1Remedies. Upon the occurrence of any Event of Default, Lender may, at its
option, without further notice or demand, declare the unpaid principal balance
of, and the accrued but unpaid interest on, this Note immediately due and
payable, foreclose any or all liens and security interests securing payment
hereof, set off against the Indebtedness any amounts owing by Lender to
Borrower, charge interest at the Default Rate, and pursue any and all other
rights, remedies and recourses available to Lender or pursue any combination of
the foregoing. All remedies hereunder, under the Loan Documents and at law or in
equity shall be cumulative.


5.2Waiver. Borrower and any endorsers or guarantors hereof severally waive
presentment and demand for payment, notice of demand, notice of intent to
accelerate maturity, notice of acceleration of maturity, protest and notice of
protest, notice of nonpayment, notice of dishonor, bringing of suit, diligence
in taking any action to collect any sums owing hereunder or in proceeding
against any of the rights and Mortgaged Property securing payment hereof and all
other notices. Borrower and any endorsers or guarantors hereof agree (i) that
the time for any payments hereunder may be extended from time to time at
Lender's sole discretion without notice and consent, (ii) to the acceptance of
further property as security for the Indebtedness, and/or (iii) the release of
any existing Mortgaged Property for the payment of this Note, all without in any
manner affecting its or their liability under or with respect to this Note. No
extension of time for the payment of this Note or any installment hereof shall
affect the liability of Borrower under this Note or any endorser or guarantor
hereof even though the Borrower or such endorser or guarantor is not a party to
such agreement. Borrower waives all defenses or right to discharge available
under Section 3.605 of the Texas Uniform Commercial Code and waives all other
suretyship defenses or right to discharge.


5.3No Waiver. Failure of Lender to exercise any of the options granted herein to
Lender upon the happening of one or more of the events giving rise to such
options shall not constitute a waiver of the right to exercise the same or any
other option at any subsequent time in respect to the same or any other event.
The acceptance by Lender of any payment hereunder that is less than payment in
full of all amounts due and payable at the time of such payment shall not
constitute a waiver of the right to exercise any of the




--------------------------------------------------------------------------------




options granted herein to Lender at that time or at any subsequent time or
nullify any prior exercise of any such option without the express written
acknowledgment of the Lender.


5.4Collection Costs. Borrower agrees to reimburse the holder or owner of this
Note upon demand for any and all costs and expenses (including without limit,
court costs, legal expenses and reasonable attorneys' fees, whether inside or
outside counsel is used, and whether or not suit is instituted and, if suit is
instituted, whether at the trial court level, appellate level, in a bankruptcy,
probate or administrative proceeding or otherwise) incurred in collecting or
attempting to collect this Note or incurred in any other matter or proceeding
relating to this Note.


VI.MISCELLANEOUS.


6.1Loan Documents. This Note is issued pursuant to the Loan Agreement, is one of
the Loan Documents and is secured, inter alia, by the Deed of Trust described in
the Loan Agreement.


6.2Notices. All notices or other communications required or permitted to be
given pursuant hereto shall be given in the manner provided for in the Section
of the Loan Agreement entitled “Notices.”


6.3GOVERNING LAW. THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF TEXAS AND THE APPLICABLE LAWS OF THE UNITED STATES
OF AMERICA. THIS NOTE IS PERFORMABLE IN DALLAS COUNTY, TEXAS. ANY ACTION OR
PROCEEDING UNDER OR IN CONNECTION WITH THIS NOTE AGAINST BORROWER OR ANY OTHER
PARTY EVER LIABLE FOR PAYMENT OF ANY SUMS OF MONEY PAYABLE ON THIS NOTE MAY BE
BROUGHT IN ANY STATE OR FEDERAL COURT IN DALLAS COUNTY, TEXAS. BORROWER AND EACH
SUCH OTHER PARTY HEREBY IRREVOCABLY (i) SUBMITS TO THE NONEXCLUSIVE JURISDICTION
OF SUCH COURTS, AND (ii) WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH ACTION OR PROCEEDING BROUGHT IN SUCH COURT OR THAT SUCH
COURT IS AN INCONVENIENT FORUM. WHENEVER POSSIBLE, EACH PROVISION OF THIS NOTE
SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OF THIS NOTE SHALL BE PROHIBITED BY OR
INVALID UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT
OF SUCH PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF SUCH
PROVISION OR THE REMAINING PROVISIONS OF THIS NOTE.


6.4Maximum Interest. It is expressly stipulated and agreed to be the intent of
Borrower and Lender at all times to comply strictly with the applicable Texas
law governing the maximum rate or amount of interest payable on the Indebtedness
(or applicable United States federal law to the extent that it permits Lender to
contract for, charge, take, reserve or receive a greater amount of interest than
under Texas law). If the applicable law is ever judicially interpreted so as to
render usurious any amount (i) contracted for, charged, taken, reserved or
received pursuant to this Note, any of the other Loan Documents or any other
communication or writing by or between Borrower and Lender related to any of the
Indebtedness, (ii) contracted for, charged or received by reason of Lender's
exercise of the option to accelerate the maturity of this Note and/or any other
portion of the Indebtedness, or (iii) Borrower will have paid or Lender will
have received by reason of any voluntary prepayment by Borrower of this Note
and/or any of the other Indebtedness, then it is Borrower's and Lender's express
intent that all amounts charged in excess of the Maximum Lawful Rate shall be
automatically canceled, ab initio, and all amounts in excess of the Maximum
Lawful Rate theretofore collected by Lender shall be credited on the principal
balance of this Note and/or




--------------------------------------------------------------------------------




any of the other Indebtedness (or, if this Note and all other Indebtedness have
been or would thereby be paid in full, refunded to Borrower), and the provisions
of this Note and the other Loan Documents immediately be deemed reformed and the
amounts thereafter collectible hereunder and thereunder reduced, without the
necessity of the execution of any new document, so as to comply with the
applicable law, but so as to permit the recovery of the fullest amount otherwise
called for hereunder and thereunder; provided, however, if this Note has been
paid in full before the end of the stated term of this Note, then Borrower and
Lender agree that Lender shall, with reasonable promptness after Lender
discovers or is advised by Borrower that interest was received in an amount in
excess of the Maximum Lawful Rate, either refund such excess interest to
Borrower and/or credit such excess interest against any other Indebtedness then
owing by Borrower to Lender. Borrower hereby agrees that as a condition
precedent to any claim seeking usury penalties against Lender, Borrower will
provide written notice to Lender, advising Lender in reasonable detail of the
nature and amount of the violation, and Lender shall have sixty (60) days after
receipt of such notice in which to correct such usury violation, if any, by
either refunding such excess interest to Borrower or crediting such excess
interest against this Note and/or other Indebtedness then owing by Borrower to
Lender. All sums contracted for, charged or received by Lender for the use,
forbearance or detention of any of the Indebtedness, including any portion of
the debt evidenced by this Note shall, to the extent permitted by applicable
law, be amortized or spread, using the actuarial method, throughout the stated
term of this Note and/or other Indebtedness (including any and all renewal and
extension periods) until payment in full so that the rate or amount of interest
on account of this Note and/or other Indebtedness does not exceed the Maximum
Lawful Rate from time to time in effect and applicable to this Note and/or the
other Indebtedness for so long as any Indebtedness is outstanding. In no event
shall the provisions of Chapter 346 of the Texas Finance Code (which regulates
certain revolving credit loan accounts and revolving triparty accounts) apply to
this Note and/or any of the other Indebtedness. Notwithstanding anything to the
contrary contained herein or in any of the other Loan Documents, it is not the
intention of Lender to accelerate the maturity of any interest that has not
accrued at the time of such acceleration or to collect unearned interest at the
time of such acceleration.


6.5Captions. The article and section headings used in this Note are for
convenience of reference only and shall not affect, alter or define the meaning
or interpretation of the text of any article or section contained in this Note.


6.6Joint and Several Liability. If this Note is executed by more than one party,
each such party shall be jointly and severally liable for the obligations of
Borrower under this Note. If Borrower is a partnership, each general partner of
Borrower shall be jointly and severally liable hereunder, and each such general
partner hereby waives any requirement of law that in the event of a default
hereunder, Lender exhaust any assets of Borrower before proceeding against such
general partner's assets.


6.7Participations. Borrower agrees that Lender has the right to sell, assign, or
grant participations or any interest in, any or all of the Indebtedness, and
that, in connection with this right, but without limiting its ability to make
other disclosures to the full extent allowable, Lender may disclose all
documents and information which Lender now or later has relating to Borrower or
the Indebtedness. Borrower agrees that Lender may provide information relating
to this Note or the Indebtedness or relating to Borrower to Lender's parent,
affiliates, subsidiaries and service providers.


6.8WAIVER OF RIGHT TO TRIAL BY JURY. BORROWER, AND LENDER BY ACCEPTANCE OF THIS
NOTE, ACKNOWLEDGE AND AGREE THAT ALTHOUGH THE RIGHT TO TRIAL BY JURY IS A
CONSTITUTIONAL ONE, IT MAY BE WAIVED. EACH PARTY, AFTER CONSULTING (OR HAVING
HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF ITS OWN CHOICE, KNOWINGLY,
VOLUNTARILY, IRREVOCABLY, UNCONDITIONALLY AND FOR THE MUTUAL BENEFIT OF BOTH
BORROWER AND




--------------------------------------------------------------------------------




LENDER, WAIVES ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION REGARDING
THE PERFORMANCE OR ENFORCEMENT OF, OR IN ANY WAY RELATED TO, THIS NOTE OR THE
INDEBTEDNESS. THIS AGREEMENT OF BORROWER IS A MATERIAL INDUCEMENT TO LENDER TO
PROVIDE THE FINANCING EVIDENCED BY THIS NOTE.


6.9NO ORAL AGREEMENTS. THIS NOTE AND ALL OF THE OTHER LOAN DOCUMENTS EMBODY THE
FINAL AND ENTIRE AGREEMENT OF BORROWER AND LENDER AND SUPERSEDE ANY AND ALL
PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER
WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT
BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OR DISCUSSIONS OF BORROWER AND LENDER. THERE ARE NO ORAL
AGREEMENTS BETWEEN BORROWER AND LENDER. THE PROVISIONS OF THIS NOTE AND THE
OTHER LOAN DOCUMENTS MAY BE AMENDED OR REVISED ONLY BY AN INSTRUMENT IN WRITING
SIGNED BY THE BORROWER AND LENDER. IN ACCORDANCE WITH SECTION 26.02 OF THE TEXAS
BUSINESS AND COMMERCE CODE, BORROWER ACKNOWLEDGES THAT THE WRITTEN LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.


6.10This Note amends and restates in its entirety, and supersedes, that certain
Promissory Note dated as of February 3, 2011 (the “Original Note”), executed by
Borrower and payable to the order of Stratus Properties Operating Co., L.P.
(“Original Payee”), in the stated principal amount of $14,000,000, which
Original Note was assigned from Original Payee to Payee pursuant to an
Assignment of Note and Lien dated of even date herewith. The undersigned
acknowledges and agrees that the indebtedness outstanding under the Original
Note and the liens, security interests and assignments granted by the
undersigned securing the Original Note are valid and subsisting and have been
assigned to Payee, and that such liens, security interests, and assignments
continue to secure the repayment of the indebtedness evidenced by this Note, and
that as of the date of this Note, there are no offsets, claims or defenses
existing in connection with the loan evidenced by this Note. This Note is
entitled to all of the liens, security interests, benefits and priorities
securing the Original Note, all of which have been assigned to Payee by Original
Payee.


The remainder of this page is blank. The signature page follows.






--------------------------------------------------------------------------------






EXECUTED to be effective as of the date and year first above written.
BORROWER:


TRACT 107, L.L.C.,
a Texas limited liability company


By:    Circle C GP, L.L.C., a Delaware limited liability company, its Manager


By:    Stratus Properties Inc., a Delaware corporation, Sole Member and Manager




By: /s/ Erin D. Pickens                     
Erin D. Pickens,
Senior Vice President






